FILED
                            NOT FOR PUBLICATION                              SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30378

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00224-RSL

  v.
                                                 MEMORANDUM *
GUILLERMO ORTEGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Guillermo Ortega appeals from the 20-month and one-week sentence

imposed following his guilty-plea conviction for illegal reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ortega contends that the district court procedurally erred by failing to avoid

unwarranted sentencing disparities, and that the sentence imposed was greater than

necessary to accomplish the purposes of sentencing. The record reflects that the

district court considered the 18 U.S.C. § 3553(a) factors, including the need to

avoid unwarranted sentencing disparities, and provided a reasoned explanation for

the sentence imposed. The district court did not procedurally err, and the sentence

was substantively reasonable under the totality of the circumstances. See United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); see also United States

v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir. 2006) (finding that the need to

consider unwarranted sentencing disparities is only one factor a district court is to

consider in imposing a sentence).

      AFFIRMED.




                                           2                                    08-10062